DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 are directed to an abstract idea of performing a mental process. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.

Step 1 of the 2019 Revised Patent Subject Matter
More specifically, regarding Step 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are drawn to at least one of the four statutory categories of invention (i.e. process, machine, manufacture, or composition).

Step 2a1 of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims are analyzed to determine whether it is directed to a judicial exception. Claims 1-20 recite the steps of receiving, at a first data processor, user action data from each of a plurality of client devices, wherein the user action data characterizes player action in a digital game executing on each of the plurality of client devices, wherein each of the plurality of client devices instantiates the digital game separate from the first data processor, and wherein each of the plurality of client devices renders the digital game from a respective spatial position within each digital game; generating, by the first data processor, a recreated digital game using the user action data received from each of the plurality of client devices; generating, by the first data processor, a video stream of the recreated digital game, wherein the video stream includes a simultaneous display of past actions by each of the players from perspectives of each of the respective spatial positions; and transmitting the video stream to a viewing client. These steps recite steps of performing a mental process. More specifically, other than perform the steps electronically, and intended for an interactive environment, the steps of receiving data comprising player action in a digital game, generating a recreated digital game using the user action data, selecting a subset of events (data) from the received data, generating video stream, and transmitting video streams are steps of performing an evaluation or an opinion based on the data.


Step 2a2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.

Limitations that are indicative of integration into a practical application:
-Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
-Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
-Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

Limitations that are not indicative of integration into a practical application:
-Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
-Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
-Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)

Claims 1-20 do not apply a judicial exception to effect a particular treatment, and do not transform or reduce a particular article to a different state or thing.
Claims 1-20 are not directed to an improvement to a function of a computer. There is no improvement to a technical field. In addition, the claims do not apply the judicial exception with, or by use of a particular machine. The claims do not apply the judicial exception in a meaningful way. 
The claim recite one or more processors to perform the abstract idea of managing a game, where the user device is a general purpose computer. Although not positively claimed as part of the claimed system, the claim indicates that that system is connected to a server, and databases. The server, database, are also used to implement the abstract idea in a computer embodiment. The use of a computer generally links the abstract idea to a particular technological environment. For the reasons as discussed above, the claim limitations are not integrated to a practical application.

Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception.
The claims recites additional limitation of a computer system. These limitations are not positively claimed to be part of the claimed system. Assuming that they were part of the claims system, these limitations in combination with the user terminal is used to transmit and storing (retrieving and providing steps, identify and display information (event information, location, selection options, prizes). These limitations are directed transmitting data over a network. The courts have ruled that transmitting data over a network is well‐understood, routine, and conventional functions or insignificant extra-solution activity. 
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network. The steps of identifying events, identifying and displaying available outcomes, providing selection options, are steps of presenting offers. The courts have ruled that a computer to present offers is well-known, routine and convention, or insignificant extra solution activity. 
Determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and the claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Dependent claims 2-10 and 12-19 are directed to the steps of the user action data from each of the plurality of client devices comprises data characterizing user interface actions by the player with the digital game, and receiving game data from the plurality devices. These limitations further describe the abstract idea of performing a mental process in which a wagering game is managed. The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
4.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,016,674. Although the claims at issue are not identical, they are not patentably distinct from each other because they both describe the same game method of receiving user action data, creating game environment, data characterizing a selected viewing position, recreating game environment, and rendering including past action by player.



5.	Claims 1-20 of the present application, discloses every element and limitation of Claims 1-23 of US Patent 10,016,674. The difference however is that the present application’s claims have more elements the US Patent, and hence appears to be narrower in scope and is therefore an obvious variant thereof of US Patent 10,016,674.
The following claim chart shows the claim-to-claim comparison between independent claims from both applications.
16/536,956
10,016,674
1. A method comprising: 

receiving, at a first data processor, user action data from each of a plurality of client devices, wherein the user action data characterizes player action in a digital game executing on each of the plurality of client devices, wherein each of the plurality of client devices instantiates the digital game separate from the first data processor, and wherein each of the plurality of client devices renders the digital game from a respective spatial position within each digital game; 

generating, by the first data processor, a recreated digital game using the user action data received from each of the plurality of client devices; 

generating, by the first data processor, a video stream of the recreated digital game, wherein the video stream includes a simultaneous display of past actions by each of the players from perspectives of each of the respective spatial positions; and 

transmitting the video stream to a viewing client.

11. A system, comprising: 

a first data processor and memory story instructions, which when executed by the first data processor, cause the first data processor to perform operations comprising: 



receiving, at a first data processor, user action data from each of a plurality of client devices, wherein the user action data characterizes player action in a digital game executing on each of the plurality of client devices, wherein each of the plurality of client devices instantiates the digital game separate from the first data processor, and wherein each of the plurality of client devices renders the digital game from a respective spatial position within each digital game; 


generating, by the first data processor, a recreated digital game using the user action data received from each of the plurality of client devices; 28Attorney Docket No.: 044063-513C03US 

generating, by the first data processor, a video stream of the recreated digital game, wherein the video stream includes a simultaneous display of past actions by each of the players from perspectives of each of the respective spatial positions; and 

transmitting the video stream to a viewing client.

20. A non-transitory computer program product storing executable instructions, which, when executed by at least one data processor forming part of at least one computing system, implement operations comprising: 

receiving, at a first data processor, user action data from each of a plurality of client devices, wherein the user action data characterizes player action in a digital game executing on each of the plurality of client devices, wherein each of the plurality of client devices instantiates the digital game separate from the first data processor, and wherein each of the plurality of client devices renders the digital game from a respective spatial position within each digital game; 


generating, by the first data processor, a recreated digital game using the user action data received from each of the plurality of client devices; 

generating, by the first data processor, a video stream of the recreated digital game, wherein the video stream includes a simultaneous display of past actions by each of the players from perspectives of each of the respective spatial positions; and 

transmitting the video stream to a viewing client.
1. A method comprising: 

receiving, at a server, user action data characterizing action by a player in a game environment executing at a user client, the game environment created by the user client separate from the server, the client rendering the game environment from a first spatial position within the game environment; receiving, at a commentator client, data characterizing a selected viewing position including a second spatial position within the game environment, the second spatial position different than the first spatial position;  

generating, from the user action data, a recreated game environment at the server;  



generating a video stream of the recreated game environment, the video stream including video replay of past action by the player from a perspective of the selected viewing position; and 



transmitting the video stream to a viewing client. 

13. A system comprising: 

at least one data processor; memory storing instructions which, when executed by the at least one data processor, causes the at least one data processor to implement operations comprising: 

receiving, at a server, user action data characterizing action by a player in a game environment executing at a user client, the game environment created by the user client separate from the server, the client rendering the game environment from a first spatial position within the game environment; receiving, at a commentator client, data characterizing a selected viewing position including a second spatial position within the game environment, the second spatial position different than the first spatial position;  

generating, from the user action data, a recreated game environment at the server;  



generating a video stream of the recreated game environment, the video stream including video replay of past action by the player from a perspective of the selected viewing position; and 


transmitting the video stream to a viewing client. 

21. A non-transitory computer program product storing instructions, which when executed by at least one data processor of at least one computing system, implement operations comprising: 

receiving, at a server, user action data characterizing action by a player in a game environment executing at a user client, the game environment created by the user client separate from the server, the client rendering the game environment from a first spatial position within the game environment; receiving, at a commentator client, data characterizing a selected viewing position including a second spatial position within the game environment, the second spatial position different than the first spatial position;  

generating, from the user action data, a recreated game environment at the server;  



generating a video stream of the recreated game environment, the video stream including video replay of past action by the player from a perspective of the selected viewing position; and 


transmitting the video stream to a viewing client.

This is an obviousness-type double patenting rejection.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADETOKUNBO OLUSEGUN TORIMIRO whose telephone number is (571)270-1345. The examiner can normally be reached Mon-Fri (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571)270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADETOKUNBO O TORIMIRO/Primary Examiner, Art Unit 3715